DETAILED ACTION
1.	This detailed action will review the pending Claims 1 - 16 of Application No. 16/600,719 filed on 10/14/2019.

	Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Patent Office on 10/15/2018. It is noted, however, that applicant has not filed a certified copy of the EP18200390.5 application as required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
5.	The disclosure is objected to because of the following informalities:
Paragraph [0035], “control circuitry 100 need to determine” should read “control circuitry of vehicle 100 needs to determine” to remain consistent with the reference character 100 designated as a vehicle.
Paragraph [0010] and [0018], “adjusting the current momentary likelihood for each lane with a prior determined” it is omitted what the momentary likelihood is adjusted with.
Paragraph [0043], “current prior” should read “current prior likelihood”. Also, in the term “current prior”, it is not clear that something could be current and prior at the same time. 
Paragraph [0043], “prior has been assigned” it is omitted what the prior element is that has been assigned.
Paragraph [0046] “set as prior” it is omitted what element is set as prior.
Paragraph [0052] “most likely prior” it is omitted what the most likely prior element is.
Paragraph [0011] and [0019] “checking for logical connection associated” should read “checking for a logical connection associated” or “checking for logical connections associated”
Appropriate correction is required.

Claim Objections
6.	Claims 1-2, 7, and 13-14 are objected to because of the following informalities: 
Claim 1, “and comparing all the adjusted momentary likelihoods and determining the lane with the highest likelihood” should read “comparing all the adjusted momentary likelihoods and determining the lane with the highest likelihood”.
Claim 7, “probably” should read “probable”.
Claims 2, 13, and 14, “and adjusting current momentary likelihoods, that was not adjusted in previous step, with a minimum value” should read “ adjusting the current momentary likelihoods that were not adjusted in the previous step with a minimum value”.
Claim 14, “wherein the step of adjusting current momentary likelihoods” should read “wherein the step of adjusting the current momentary likelihoods”. 
Claims 2 and 14, “checking for logical connection” should read “checking for a logical connection”. 
Appropriate correction is required.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "processing unit" in claim 15.
The “processing unit” in Claim 15 is the generic placeholder term in place of “means” (or “step”), which is coupled with the functional language “configured to: obtain an estimated pose, E, of the vehicle; obtain an uncertainty value, V, to the estimated pose of the vehicle; project the pose, E, onto nearby lanes in a map; obtain position uncertainty, U, of each lane; create a distribution, P, by combining uncertainty V and U for each nearby lane; create a current momentary likelihood hypothesis for the vehicle for being in each lane by evaluating distribution, P, with pose, E, for each projection; adjust the current momentary likelihood for each lane with a prior determined earlier; and compare all the adjusted momentary likelihoods and determining the lane with the highest likelihood”, while not reciting sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 1 - 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Based on the evidence regarding each of the following factors:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;

(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 1 – 16 fail to comply with the enablement requirement based on each of the above factors. However, factors A, C, D, E, and H are the strongest factors that lead the examiner to making this decision.
The disclosure and specification, at the time of filing would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1, 13, and 15, the broadest reasonable interpretation of “prior determined earlier” includes almost infinite possibilities, because it is not specified what is prior determined. The specification and claim set does not disclose enough information for one of ordinary skill in the art to use the vehicle control system/method to assign a vehicle to a lane and adjusting the current momentary likelihood with a “prior determined earlier”. “A prior determined earlier” is an unfinished statement that does not mention the specific prior determined element being used to adjust the current momentary likelihood. The state of the art at the time of filing shows that it is not predictable to adjust the current momentary likelihood with a “prior determined earlier”. Additionally, the specification does not provide direction or steps as how to adjust the current momentary likelihood with a “prior determined earlier”. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of Claims 1, 13, and 15. Thus, Claims 1, 13, and 15 are not enabled by the disclosure. The rest of 1 – 16 are dependent claims which inherit the deficiencies of independent claim 1 and 13, therefore these claims are also rejected under 35 U.S.C 112(a) as failing to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "prior determined earlier" in Claims 1, 13, and 15 is a relative term which renders the claim indefinite.  The term "prior determined earlier" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “logical connection” in Claim 2, 9, and 14 is a relative term which renders the claim indefinite. The term “logical connection” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that the logical connection is defined in Paragraph [0043], where “a connection is deemed logical if there is a connection on the map between lanes.” However, it is unclear what a connection is. For the sake .
Regarding Claims 3-4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the first instance, claim 3 recites the broad recitation “the set distance is set to shorter than 10 meters”, the claim also recites "or more preferably shorter than 5 meters", and the claim also recites “or even more preferably 2 meters or shorter” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Also, this claim recites the word “preferably” which is a relative term and is indefinite because there is no standard set by applicant for what is considered “preferable”.
In the second instance, claim 4 recites the broad recitation “nearby lanes are located within 20 meters from the estimated pose”, the claim also recites "or more preferably within 10 meters from the estimated pose", and the claim also recites “or even more preferably within 5 meters or shorter from the estimated pose” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Also, this claim recites the word “preferably” which is a relative term and is indefinite because there is no standard set by applicant for what is considered “preferable”.
Claims 1 and 13 inherit the deficiencies of independent claims, and are also rejected under U.S.C. 112(b). In sum, Claim 1-16 are rejected under 35 U.S.C. 112(b) as failing to particularly point out & distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-2, and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Panzica et al. (US 10,824,162 B2) further in view of Heidenreich et al. (US 10,773,719).
	Regarding Claim 1, Panzica et al. (hereinafter Panzica) teaches a method for assigning a vehicle to a lane in a road, wherein the method (Col. 2 Line 36) comprise: obtaining an estimated pose, E, of the vehicle (Col. 35 Line 41-44, vehicle pose estimate, which is determined from the position data of the positioning system 204 in the process described by Fig. 4); obtaining an uncertainty value, V, to the estimated pose of the vehicle (Fig. 6, Step 604 describes a step where the system determines a difference between the heading, or direction, between the vehicle and the heading, or direction, of the nearby lane[s]); projecting the pose, E, onto nearby lanes in a map (It is noted from the specification of the claimed invention that projecting the pose E is equivalent to determining the closest distance from the estimated pose to 106 determines a set of candidate lanes that the vehicle could be traveling on based on the closest distance from the vehicle to the lane[s]); obtaining position uncertainty, U, of each lane (Fig. 6, Step 602 describes a step where the system determines a difference between the position of the vehicle and the position of the nearby lane); creating a distribution, P, by combining uncertainty V and U for each nearby lane (Col. 36 Line 49-55, the system determines a score for each lane, representing the likelihood that the vehicle is traveling on the lane. The score can be based on a weighted sum of the distance between a position of the vehicle and a closest point of the lane [equivalent to position uncertainty V] and the difference between a direction of the vehicle to the direction of the lane [equivalent to pose uncertainty U]); creating a current momentary likelihood hypothesis for the vehicle for being in each lane by evaluating distribution, P, with pose, E, for each projection (Col. 7 Line 20-26, the processor receives updated pose data to create a second score, representing the likelihood that the vehicle is traveling on the lane, and this score is used to determine the lane that the vehicle is traveling on); and comparing all the adjusted momentary likelihoods and determining the lane with the highest likelihood (Col. 36 Line 33-34, the system determines the lane that the vehicle is traveling on [starting lane] based on the lane that has the highest score value).
	Panzica does not appear to explicitly teach adjusting the current momentary likelihood for each lane with a prior determined earlier.	From the same field of endeavor, Heidenreich et al. (hereinafter Heidenreich) teaches adjusting the current momentary likelihood for each lane with a prior determined earlier; and comparing all the adjusted momentary likelihoods (Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle lane position estimating method of Panzica to further incorporate the teachings of Heidenreich and include in the vehicle lane positioning estimator of Panzica the step of adjusting the current momentary likelihood for each lane with a prior determined earlier, as taught by Heidenreich. The motivation for doing so would allow for the system to accurately determine the probability that the vehicle is traveling on a given lane. The system is more accurate when it takes into account equal contributions of the map-based lane data and updating of the arrangement information for the vehicle (Heidenreich, Col. 3 Line 22-24).
	
Regarding Claim 2, the combination of Panzica and Heidenreich teaches the method according to claim 1 (as discussed above). 
The combination of Panzica and Heidenreich teaches all other elements of Claim 2, where Panzica teaches adjusting the current momentary likelihood with the value of the likelihood from the previous iteration if the connection is within a set distance from the pose, E (Col. 3 Line 61-Col. 4 line 1-2, teaches that in the case where distance of the vehicle pose estimate to a previous lane arrangement is below a threshold [threshold satisfied], the system will determine a projection point [new pose estimate] associated with the previous lane arrangement. This new pose estimate will determine the lane arrangement hypothesis to determine the exact lane the vehicle is traveling on. Therefore in this example, the pose is within a threshold, which satisfies the condition, and a new likelihood is generated based on a previous , and if the current momentary likelihood has not been adjusted previously (Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously determined lane arrangement hypothesis, and the lane arrangement hypothesis is based on where the lanes are in relation to the vehicle's position. In the case where there is no previous lane hypothesis, the lane arrangement [or likelihood] can either be adjusted, or remain the same); and adjusting current momentary likelihoods, that was not adjusted in previous step, with a minimum value (It is noted that the disclosure does not specify an amount of minimum value to adjust the momentary likelihood with. By the broadest reasonable interpretation, a minimum value can be 0[zero], and the adjusted momentary likelihood can be adjusted by 0, which means there is no change), and Heidenreich teaches wherein the step of adjusting current momentary likelihoods comprise, for each likelihood from a previous iteration: checking for logical connection associated to a current momentary likelihood (It is noted that a logical connection is interpreted as an adjacent relationship between two lanes. Col. 6 Line 40-53, the system creates an updated lane arrangement hypothesis while using the data from the previously determined lane arrangement information for the vehicle. More specifically, the processing device takes into account the geometric similarity between the previous iteration and current iteration to create the updated lane arrangement hypothesis).

Regarding Claim 5, the combination of Panzica and Heidenreich teaches the method according to claim 2 (as discussed above). 
Panzica also teaches further comprising a step of normalizing the current momentary likelihoods (In the statistics field, normalization means to scale/organize a variable 

Regarding Claim 6, the combination of Panzica and Heidenreich teaches the method according to claim 5 (as discussed above). 
Panzica also teaches further comprising a step of setting all likelihoods below a threshold to a fixed minimum likelihood value (It is noted that setting likelihoods to a minimum likelihood broadly covers the case where the minimum likelihood is 0[zero], where it would be a 0% chance that a vehicle is traveling on a given lane. Col. 37 Line 40-46, teaches the system can determine a pose estimate to be invalid, which would mean that the score for the candidate lane(s) is also invalid, and the candidate lane is excluded from the subject lane determination. This is identical to a scenario where the candidate lane likelihood score is set to a minimum value of zero).

Regarding Claim 7, the combination of Panzica and Heidenreich teaches the method according to claim 5 (as discussed above). 
Panzica also teaches wherein the step of normalizing the current likelihoods comprise determining the maximum value of the most probably current likelihood and subtracting this maximum value from all current likelihoods (Col. 39 Line 50-54 teaches that the score given to a candidate lane is scaled from 0 to 1.The system is capable of determining the 

Regarding Claim 8, the combination of Panzica and Heidenreich teaches the method according to claim 1 (as discussed above). 
Heidenreich also teaches wherein a maximum of the likelihood value for each lane is found in respective lane centre and each lanes probabilistic value drops to zero at some distance away from the centre of the respective lane (It is noted that a distribution where the center point contains a maximum value, and both sides drop off from the maximum value to approach zero is a normal distribution in the field of statistics. Col. Line 14-20 teaches that a lane arrangement can be represented by a multidimensional normal distribution, which is a type of normal distribution).

Regarding Claim 9, the combination of Panzica and Heidenreich teaches the method according to claim 2 (as discussed above). 
Panzica also teaches wherein the step of adjusting momentary likelihood comprise checking logical connection between lane hypotheses in the map (It is noted that a logical connection is interpreted as an adjacent relationship between two lanes. Col. 25 Line 13-16 teaches that a roadway detected by the system sensors can include more than one lane. The system is capable of obtaining either map data or sensor data to generate roadway data where the system can recognize that a lane is adjacent to another lane, Col. 25 Line 65, e.g. where a lane of a roadway is connected to another lane in the same roadway).

Claim 10, the combination of Panzica and Heidenreich teaches the method according to claim 1 (as discussed above). 
Panzica also teaches wherein the pose comprise a position in map coordinates and a direction of travel (Abstract, the vehicle pose is estimated by the system, and the vehicle pose is the geographic location of the vehicle and the traveling direction of the vehicle).

Regarding Claim 11, the combination of Panzica and Heidenreich teaches the method according to claim 1 (as discussed above). 
Panzica also teaches wherein acquiring estimated pose of the vehicle comprise acquiring sensor data from at least one of a Global Navigation Satellite System, camera, vehicle parameters, and Lidar (Col. 20 Line 30-31, image processing techniques can be used to determine vehicle location captured by cameras, Col. 19 Line 43-44, the sensors can include Global Positioning System [GPS, which is a form of Global Navigation Satellite System], Col. 4 Line 57, the vehicle pose can be estimated and updated based on LIDAR data).

Regarding Claim 12, the combination of Panzica and Heidenreich teaches the method according to claim 1 (as discussed above). 
Panzica also teaches wherein the vehicle is an autonomous vehicle or an advanced driver-assistance systems vehicle (Abstract, the system to determine the exact lane that the vehicle is driving on taught by Panzica is used on an autonomous vehicle).

Regarding Claim 13, Panzica teaches a vehicle control system comprising at least one processor (Fig. 3, processor 304), at least one memory for storing instructions and data (Fig. , at least one sensor interface (Fig. 2, sensor(s) 206), and at least one communication interface (Fig. 3, communication interface 304), wherein the processor is arranged to execute instruction sets stored in the memory (Col. 24 Line 4-9), acquire data via the sensor interface and: obtaining an estimated pose, E, of the vehicle (Col. 35 Line 41-44, vehicle pose estimate, which is determined from the position data of the positionting system 204 in the process described by Fig. 4); obtaining an uncertainty value, V, to the estimated pose of the vehicle (Fig. 6, Step 604 describes a step where the system determines a difference between the heading, or direction, between the vehicle and the heading, or direction, of the nearby lane[s]); projecting the pose, E, onto nearby lanes in a map (It is noted from the specification of the claimed invention that projecting the pose E is equivalent to determining the closest distance from the estimated pose to the nearby lanes. Col. 36 Line 16-20 teaches a step where the vehicle computing system 106 determines a set of candidate lanes that the vehicle could be traveling on based on the closest distance from the vehicle to the lane[s]); obtaining position uncertainty, U, of each lane (Fig. 6, Step 602 describes a step where the system determines a difference between the position of the vehicle and the position of the nearby lane); creating a distribution, P, by combining uncertainty V and U for each nearby lane (Col. 36 Line 49-55, the system determines a score for each lane, representing the likelihood that the vehicle is traveling on the lane. The score can be based on a weighted sum of the distance between a position of the vehicle and a closest point of the lane [equivalent to position uncertainty V] and the difference between a direction of the vehicle to the direction of the lane [equivalent to pose uncertainty U]); creating a current momentary likelihood hypothesis for the vehicle for being in each lane by evaluating distribution, P, with pose, E, for each projection (Col. 7 Line 20-26, the processor receives updated pose data to create a second score, ; comparing all the adjusted momentary likelihoods and determining the lane with the highest likelihood (Col. 36 Line 33-34, the system determines the lane that the vehicle is traveling on [starting lane] based on the lane that has the highest score value); and sending control parameters on the communication interface for controlling the vehicle in accordance with the determined most probable lane (Col. 4 Line 44-46, the system sends a control instruction to the vehicle based on the route plan, where the route plan is based on the determined lane that the vehicle is traveling on).
	Panzica does not appear to explicitly teach adjusting the current momentary likelihood for each lane with a prior determined earlier.
	From the same field of endeavor, Heidenreich teaches adjusting the current momentary likelihood for each lane with a prior determined earlier (Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously determined lane arrangement hypothesis, and the lane arrangement hypothesis is based on where the lanes are in relation to the vehicle's position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle lane positioning system of Panzica to further incorporate the teachings of Heidenreich and include in the vehicle lane positioning estimator and system of Panzica the instructional step of adjusting the current momentary likelihood for each lane with a prior determined earlier, as taught by Heidenreich. The motivation for doing so would allow for the system to accurately determine the probability that the vehicle is traveling on a given lane. The system is more accurate when it takes into account 

Regarding Claim 14, the combination of Panzica and Heidenreich teaches the vehicle control system according to claim 13 (as discussed above). 
The combination of Panzica and Heidenreich teaches all other elements of Claim 14, where Panzica teaches adjusting the current momentary likelihood with the value of the likelihood from the previous iteration if the connection is within a set distance from the pose, E (Col. 3 Line 61-Col. 4 line 1-2, teaches that in the case where distance of the vehicle pose estimate to a previous lane arrangement is below a threshold [threshold satisfied], the system will determine a projection point [new pose estimate] associated with the previous lane arrangement. This new pose estimate will determine the lane arrangement hypothesis to determine the exact lane the vehicle is traveling on. Therefore in this example, the pose is within a threshold, which satisfies the condition, and a new likelihood is generated based on a previous lane arrangement and its respective likelihood), and if the current momentary likelihood has not been adjusted previously (Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously determined lane arrangement hypothesis, and the lane arrangement hypothesis is based on where the lanes are in relation to the vehicle's position. In the case where there is no previous lane hypothesis, the lane arrangement [or likelihood] can either be adjusted, or remain the same); and adjusting current momentary likelihoods, that was not adjusted in previous step, with a minimum value (It is noted that the disclosure does not specify an amount of minimum value to adjust the momentary likelihood with. By the broadest reasonable interpretation, a minimum value can be 0[zero], and the adjusted momentary wherein the step of adjusting current momentary likelihoods comprise, for each likelihood from a previous iteration: checking for logical connection associated to a current momentary likelihood (It is noted that a logical connection is interpreted as an adjacent relationship between two lanes. Col. 6 Line 40-53, the system creates an updated lane arrangement hypothesis while using the data from the previously determined lane arrangement information for the vehicle. More specifically, the processing device takes into account the geometric similarity between the previous iteration and current iteration to create the updated lane arrangement hypothesis).
Regarding Claim 15, Panzica teaches a vehicle comprising: a vehicle control system, controlling driving functions of the vehicle (Col. 17 Line 19-20), comprising at least one processor (Fig. 3, processor 304), at least one memory for storing instructions and data (Fig. 3, memory 306), at least one sensor input interface (Fig. 2, sensor(s) 206), at least one sensor for acquiring an estimation of vehicle position (Col. 21 Line 50-55, the perception system 220, which includes the sensors, determines the vehicle state data, and the vehicle state data includes the estimated vehicle position in space), wherein the vehicle control system is arranged to execute instructions in the processing unit (Col. 22 Line 64-67, the vehicle controls 266 follows the motion plan, or instructions, to control the vehicle's steering and acceleration), the processing unit configured to: obtain an estimated pose, E, of the vehicle (Col. 35 Line 41-44, vehicle pose estimate, which is determined from the position data of the positionting system 204 in the process described by Fig. 4); obtain an uncertainty value, V, to the estimated pose of the vehicle (Fig. 6, Step 604 describes a step where the system determines a difference between the heading, or direction, between the vehicle and the heading, or direction, of the ; project the pose, E, onto nearby lanes in a map (It is noted from the specification of the claimed invention that projecting the pose E is equivalent to determining the closest distance from the estimated pose to the nearby lanes. Col. 36 Line 16-20 teaches a step where the vehicle computing system 106 determines a set of candidate lanes that the vehicle could be traveling on based on the closest distance from the vehicle to the lane[s]); obtain position uncertainty, U, of each lane (Fig. 6, Step 602 describes a step where the system determines a difference between the position of the vehicle and the position of the nearby lane); create a distribution, P, by combining uncertainty V and U for each nearby lane (Col. 36 Line 49-55, the system determines a score for each lane, representing the likelihood that the vehicle is traveling on the lane. The score can be based on a weighted sum of the distance between a position of the vehicle and a closest point of the lane [equivalent to position uncertainty V] and the difference between a direction of the vehicle to the direction of the lane [equivalent to pose uncertainty U]); create a current momentary likelihood hypothesis for the vehicle for being in each lane by evaluating distribution, P, with pose, E, for each projection (Col. 7 Line 20-26, the processor receives updated pose data to create a second score, representing the likelihood that the vehicle is traveling on the lane, and this score is used to determine the lane that the vehicle is traveling on); and compare all the adjusted momentary likelihoods and determining the lane with the highest likelihood (Col. 36 Line 33-34, the system determines the lane that the vehicle is traveling on [starting lane] based on the lane that has the highest score value).
	Panzica does not appear to explicitly teach adjusting the current momentary likelihood for each lane with a prior determined earlier.
adjust the current momentary likelihood for each lane with a prior determined earlier (Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously determined lane arrangement hypothesis, and the lane arrangement hypothesis is based on where the lanes are in relation to the vehicle's position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle with lane positioning system of Panzica to further incorporate the teachings of Heidenreich and include in the vehicle with lane positioning estimator/system of Panzica the processor instruction to adjust the current momentary likelihood for each lane with a prior determined earlier, as taught by Heidenreich. The motivation for doing so would allow for the system to accurately determine the probability that the vehicle is traveling on a given lane. The system is more accurate when it takes into account equal contributions of the map-based lane data and updating of the arrangement information for the vehicle (Heidenreich, Col. 3 Line 22-24).

	Regarding Claim 16, the combination of Panzica and Heidenreich teaches the method according to claim 1. Additionally, Panzica teaches a computer program product arranged (Col. 44 Line 25-27, the system described can be implemented in different forms of hardware, software, or a combination of hardware and software) to execute the method according to claim 1, as discussed above.
	
11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Panzica et al. (US 10,824,162 B2) and Heidenreich et al. (US 10,773,719), further in view of Zhang et al. (US 10,928,207 B2).
	Regarding Claim 3, the combination of Panzica and Heidenreich teaches the method according to claim 2 (as discussed above).
	The combination of Panzica and Heidenreich does not appear to teach wherein the set distance is set to shorter than 10 meters, or more preferably shorter than 5 meters, or even more preferably 2 meters or shorter.
	From the same field of endeavor, Zhang et al. (hereinafter Zhang) teaches wherein the set distance is set to shorter than 10 meters, or more preferably shorter than 5 meters, or even more preferably 2 meters or shorter (Col. 20 Line 4-5, the pose estimate can fall within a 10 meter range threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of the combination of Panzica and Heidenreich to further incorporate the teachings of Zhang and include set distance parameter in the vehicle control device of the combination of Panzica and Heidenreich to be withing 10 meters as taught by Zhang. The motivation for doing so would be to take into account the accuracy level of a pose estimate (Zhang, Col. 20 Line 1-5) when determining the specific lane location of a vehicle.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Panzica et al. (US 10,824,162 B2) and Heidenreich et al. (US 10,773,719), further in view of Kumano et al. (JP 2019016246 A).
Regarding Claim 4, the combination of Panzica and Heidenreich teaches the method according to claim 1(as discussed above).
	The combination of Panzica and Heidenreich does not appear to explicitly teach wherein nearby lanes are located within 20 meters from the estimated pose, or more preferably within 10 meters from the estimated pose, or even more preferably within 5 meters or shorter from the estimated pose.
	From the same field of endeavor, Kumano et al. (hereinafter Kumano) does not explicitly teach wherein nearby lanes are located within 20 meters from the estimated pose, or more preferably within 10 meters from the estimated pose, or even more preferably within 5 meters or shorter from the estimated pose. However, Kumano, [0013] teaches that the vehicle detects the nearby vicinity to determine the road geometry, including lane geometry, and the present embodiment, a predetermined distance of 7 meters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle lane estimation and control method of the combination of Panzica and Heidenreich to change the distance of scanning nearby lanes from 20, or 10, or 5, to 7 meters, as taught by Kumano. It would have been obvious to one of ordinary skill to adjust the range to 7 meters, as 7 meters is between the range 10 meters to 5 meters. The motivation for doing so is taught in Kumano [0013] where “the distance is not limited to 7 meters, any may be an arbitrary distance”, thus including the range within 20, 10, or 2 meters. 
	 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daikoku et al. (US 2020/0240806 A1) teaches a vehicle position estimator.
Zeng et al. (US 8,452,535 B2) teaches precise vehicle sub-lane positioning systems and methods.
Cui et al. (US 11,125,566 B2) teaches Methods and apparatus for determining ego-vehicle position.
Moore teaches (WO2019073024A1) a lane sensing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LE whose telephone number is (571)272-1509. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/K.L./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665